Hurt, Judge.
Appellant was convicted for permitting a game at cards to be played on his premises, the same being appurtenant to a house for retailing spiritous liquors.
To establish that the premises belonged to appellant, the State introduced in evidence a deed to the same from Rogers & Sim. mons to defendant. This deed was signed by Rogers and Simmons (they being partners), and acknowledged by W. J. Rogers, a member of the firm. There was no error in admitting this deed.
Appellant proposed to prove by W. J. Rogers that he, appellant was not present when the deed was signed; that he had never paid the grantors anything for the premises; that he never knew that there was such a deed until after this indictment was presented, and that said deed was never delivered to him. To this the counsel for the State objected, first, because defendant had not filed an affidavit that said deed was a forgery; second, that defendant could not in this way impeach the recitals in said deed. The objections were sustained and defendant reserved his bill.
This evidence was clearly competent, and the objections were without merit. The accused must be convicted for his own acts and omissions, and not for the deeds of others. The judgment is reversed and the cause remanded.

Reversed and remanded.